

115 SJ 11 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the Bureau of Land Management relating to “Waste Prevention, Production Subject to Royalties, and Resource Conservation”. 
U.S. Senate
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS1st SessionS. J. RES. 11IN THE SENATE OF THE UNITED STATESJanuary 30, 2017Mr. Barrasso (for himself, Mr. Daines, Mr. Inhofe, Mr. Hoeven, Mr. Enzi, Mrs. Capito, Mr. McConnell, Mr. Lee, Mr. Sullivan, Mr. Cruz, Ms. Murkowski, Mr. Cornyn, and Mr. Hatch) introduced the following joint resolution; which was read twice and referred to the Committee on Energy and Natural ResourcesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the
			 final rule of the Bureau of Land Management relating to Waste Prevention, Production Subject to Royalties, and Resource Conservation. 
	
 That Congress disapproves the rule submitted by the Bureau of Land Management relating to Waste Prevention, Production Subject to Royalties, and Resource Conservation (published at 81 Fed. Reg. 83008 (November 18, 2016)), and such rule shall have no force or effect.